DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the additional suction openings in between the blowing nozzles, the additional suction openings being in flow communication with a manifold, and the manifold being the second manifold must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 17 is objected to because of the following informalities:  “from at a first transversal section” and “from at a second transversal section” are grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 22-26, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 requires that a segment tapers “when strip material is present in a system”, this conditional limitation suggests that the segment does not taper when the strip material is not present in a system, whereas the specification and drawings show that the section is tapered with or without the presence of the strip material. Additionally, the claim attempts to define the direction of taper as “between the convective hood and the strip material in the direction of the second transverse section”, however “between” does not disambiguate between “from the convective hood to the strip material” or “from the strip material to the convective hood” in the direction of the second transverse section.
Claim 20 recites the limitation "the suction nozzles" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 requires additional suction openings that are in flow communication with a manifold. It is unclear if the applicant is claiming connection with one of the two manifolds introduced in claim 16 or if this is a new manifold.
Claim 24 requires that the suction nozzles of the second transverse suction zones are all in flow connection with a manifold. It is unclear if the applicant is claiming connection with one of the two manifolds introduced in claim 16 or if this is a new manifold. The claim structure suggests that applicant is introducing a new manifold whereas the drawings show the second transverse suction zones connected to the second manifold.
Claim 26 requires “suction openings” it is unclear if the claim is referring to the suction openings of the first transverse section or the suction openings of the second transverse section. For the purposes of examination the claim is interpreted as requiring the suction openings of the first transverse section.
Claim 31 requires that “at both sides of the path for the movement of the strip material a plurality of convective hoods are provided” and likewise for the radiant emitter. However, it is unclear what “at both sides of the path” is meant to describe since “the path” does not delineate a discrete position that a structure can be on either side of.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 19-20, 26-29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,046,944) in view of Lenoir (US 2008/0256818).
With respect to claim 16 Smith discloses a convective hood for transverse installation in a system for continuous heat treatment of moving strip material;
the convective hood comprises blowing region [reference character 436 in Fig. 3] for blowing hot gas against the moving strip in an arrangement transverse to the direction of movement of the strip material
a first transverse suction zone [reference character 413  and 415 in Fig. 3] for the suction of hot gas;
wherein the first transverse suction zone comprises a first transverse section [reference character 413] and a second transverse section [reference character 415];
wherein the first transverse section and the second transverse section are provided at the same side upstream of the movement of the strip material from the blowing region when the convective hood is installed in a system for continuous heat treatment of moving strip material;
wherein the second transverse section is provided along the line for movement of the continuous strip
material between the first transverse section and the blowing region;
wherein the first transverse section provides suction of hot gas directly from outside the convective hood into the convective hood; wherein the first transverse section is in closed gas flow connection to a first manifold for recirculation of at least part of this hot gas to the blowing nozzles for blowing the hot gas onto the continuous strip material [see Fig. 3];
wherein the second transverse section provides suction of hot gas directly from outside the convective hood into the convective hood; wherein said second transverse section is in closed gas flow connection to a second manifold for exhausting 100% of this hot gas outside of the convective hood [see Fig. 3 100% of the gas is exhausted to the separator].
Smith does not disclose that the blowing region includes blowing nozzles or that the first and second transverse sections include suction openings.
Lenoir discloses a drier installation for a drying web which includes a blowing region with blowing nozzles [see annotated Fig. 4, below] and suction section includes suction openings [see annotated Fig. 4, below].
It would have been obvious to one or ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Smith by providing blowing nozzles and suction openings in the blowing region and transverse section, respectively, as taught by Lenoir, in order to allow for the control of the flow rate of gas sucked from the transverse sections and control the velocity of gas discharged in the blowing region. 
With respect to claim 17 Smith discloses that the first transverse section is provided for suction of hot gas from at a first transversal section at the moving strip material; and
wherein the second transverse section is provided for suction of hot gas from at a second transversal
section at the moving strip material [see Fig. 3].
	With respect to claim 19 the combination of Smith and Lenoir disclose that suction openings of the second transverse section of the first transverse suction zone are provided such that when the convective hood is used in a system for continuous heat treatment of moving strip material, the suction openings of the second transverse section are located in a plane parallel with the average plane in which the strip material runs through the system [see annotated Fig. 3 of Smith below, note that in the combination the openings of Lenoir would logically be placed across the main opening of the second transverse section of Smith].

       	
    PNG
    media_image1.png
    384
    402
    media_image1.png
    Greyscale

	With respect to claim 20 Smith discloses the convective hood comprises an individual fan [reference character 450 in Fig. 3 and column 6 lines 48]; wherein the individual fan is provided for the suction of hot gas by the suction nozzles of the first transverse section of the first transversal suction zone and for blowing hot gas by the blowing nozzles.
With respect to claim 26 the combination of Smith and Lenoir disclose that said suction openings are in closed gas flow connection to a first manifold for recirculation of 100% of this hot gas to the blowing nozzles for blowing the hot gas onto the continuous strip material [see Fig. 3 of Smith].
	With respect to claim 27 Smith and Lenoir disclose a plurality of convective hoods as claimed in claim 1 [see Fig. 3 of Smith, which shows that the modular units are repeated in the direction of travel of the conveyor].Smith discloses at least one radiant emitter [see 450 in Fig. 3] transversally installed to the direction of movement for strip material; wherein two consecutive convective hoods are separated from each other in the direction of movement of the strip material by at least one radiant emitter [see annotated Fig. 3 below, adapted to show the repeated modular unit].

    PNG
    media_image2.png
    544
    857
    media_image2.png
    Greyscale

	With respect to claim 28 Smith discloses that at least one of the convective hoods comprises a first transversal suction zone wherein a first transversal section and a second transversal section is provided in the convective hood in the upstream direction of movement of the strip material from the blowing nozzles [see annotated Fig. 3, above].
	With respect to claim 29 Smith discloses each of the convective hoods comprises an individual fan [reference character 450 in Fig. 3 and column 6 lines 48]; wherein the individual fan is provided for the suction of hot gas by the suction nozzles of the first transversal sections of the first transversal suction zone of the convective hood and for blowing hot gas by the blowing nozzles of the same convective hood.
	With respect to claim 32 Smith disclose that the radiant emitter comprises a gas-fired radiant burner [column 6 line 11].
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762